Mario Pittoni, J.
Motion by the plaintiff for summary judgment is denied.
The plaintiff and defendant were traveling in the same westerly direction, and in a rainstorm. The plaintiff stopped his car abruptly when he discovered he had entered a deep puddle. The defendant’s car, which was following, struck the plaintiff’s in the rear. In the light of the defendant’s claim of an abrupt stop without warning, and the skidding of his car into the plaintiff’s, there is a triable issue of fact. (Zwilling v. Harrison, 269 N. Y. 461; Lahr v. Tirrill, 274 N. Y. 112.)
Motion denied.